DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 13, 14, 20 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20110226967 A1) in view of Murakoshi (JP 2000-003690 A).
Regarding claim 1, Yamada teaches a charged particle optical system comprising:

A second irradiation optical system (another of systems 11, fig. 1) configured to irradiate a second charged particle beam and having a second electromagnetic lens (121) that is controlled to generate a second magnetic field, and a second deflector (119) configured to control an irradiation position of the second charged particle beam.
Yamada does not state that the first and second lens produce static magnetic fields, however they are configured to project an image at “a predetermined reduction ratio, e.g. a reduction ratio of 1/10” (paragraph 50), so it would be obvious to one of ordinary skill in the art at the time of the invention to hold the current of these magnets static for at least a part of the irradiation period in order to preserve the desired predetermined reduction ratio which is determined by the strength of the lens fields. 
 	Yamada does not teach that the polarity of the first static magnetic field and the polarity of the second static magnetic field are reversed with respect to each other.
	Murakoshi teaches a multi-column charged particle beam system (first and second optical systems 101 and 201) having magnetic field generators (deflectors 13,23; magnetic, paragraph 38) configured to have a polarity reversed with respect to each other (magnetic deflectors may have opposite polarity, paragraph 38).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make the magnetic fields of the first and second lenses of Yamada have 
	Regarding claim 7, Yamada teaches that the first static magnetic field generated by the first electromagnetic lens of the first irradiation optical system controls the first charged particle beam, and the second static magnetic field of the second irradiation optical system controls the second charged particle beam.
	Regarding claim 8, Yamada teaches that the first and second electromagnetic lenses are supplied with a driving electrical current, and a control apparatus (integration control system 26) that controls the first and second lenses respectively (so that the fields are weakened by each other in the combination with Murakoshi, above).
	Regarding claim 9, Yamada teaches that the control apparatus controls a direction along which the driving electrical current flows in the electromagnetic lens to be opposite to the direction in which the driving electrical current flows in the second 
	Regarding claim 13, Yamada teaches that the first irradiation optical system is adjacent to the second adjacent optical system (fig. 1).
	Regarding claim 14, Yamada teaches a plurality of optical systems (fig. 1), and Murakoshi teaches a plurality of groups each of which includes the first and second irradiation optical systems are adjacent to each other, such that the first irradiation optical system and the second irradiation optical system are arranged alternately (fig. 10, columns with deflectors having different directions are arranged alternately, corresponding to the first and second irradiation optical systems in the combination with Yamada described with reference to claim 1).
	Regarding claim 20, Yamada teaches that the first and second deflectors control an irradiated direction of the first and second charged particle beams, respectively (deflector 119 deflects electron beam, paragraph 51).
	Regarding claim 23, Yamada teaches an exposure apparatus (electron beam lithography apparatus, paragraph 3) comprising the charged particle beam optical system according to claim 1.
	Regarding claim 24, Yamada teaches an exposure method (lithography method, paragraph 3) of exposing an object (wafer 12) by using the exposure apparatus according to claim 23.
	Regarding claim 25, Yamada teaches a device manufacturing method (forming pattern on sample, paragraph 15) comprising a lithography step, the object being exposed by the exposure method according to claim 24 in the lithography step.
Regarding claim 26, Yamada teaches that the first and second irradiation optical systems are controllable such that the first charged particle beam from the first irradiation optical system and the second charged particle beam from the second charged particle beam from the second irradiation optical system irradiate an object (wafer 12).
	Regarding claim 27, Murakoshi teaches that the magnetic fields generated by coils of adjacent charged particle beam columns overlap each other, therefore it would be implicit that the first and second magnetic field of Yamada also overlap.
Claims 4-6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Murakoshi and in further view of Karimata (US 20130161511 A1).
Regarding claims 4 and 5, Yamada and Murakoshi teach all the limitations of claim 1 as described above.  Yamada and Murakoshi do not teach that the first (second) magnetic field is generated in a space between the first (second) irradiation optical system and the object.
Karimata teaches that the use of a magnetic deflector or lens in an electron beam system results in a leaked magnetic field along the optical axis (leaked field at electron detector locations, paragraph 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the magnetic deflector or lens taught by Yamada would result in a leaked magnetic field in each optical system as taught by Karimata, and that the leaked field would exist in regions including the regions above and below the lens (i.e. filling the 
Regarding claim 6, the first and second magnetic fields of Yamada (as modified by Murakoshi) extending into the sample region would necessarily weaken each other due to having opposite polarity.
Regarding claim 15, Yamada and Murakoshi teach all the limitations of claim 7 as described above. 
Yamada and Murakoshi do not teach that the a portion of the first (second) magnetic field is a leaked magnetic field that is leaked to a space between the first (second) irradiation optical system and the object.
Karimata teaches that the use of a magnetic deflector or lens in an electron beam system results in a leaked magnetic field along the optical axis (leaked field at electron detector locations, paragraph 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the magnetic deflector or lens taught by Yamada would result in a leaked magnetic field in each optical system as taught by Karimata, and that the leaked field would exist in regions including the regions above and below the lens (i.e. filling the empty space below the lens, including the space between the sample and the optical systems in the system of Yamada).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Murakoshi and Karimata in further view of Takakuwa (US 20050023486 A1).
Regarding claim 16, Yamada, Murakoshi, and Karimata teach all the limitations of claim 15 as described above.  
Yamada, Murakoshi and Karimata do not teach that at least one of the first and second irradiation optical systems comprises a diaphragm member having a first aperture through which the charged particle beam is allowed to pass, the diaphragm member disposed between the space and the electromagnetic lens of the at least one of the first and second irradiation optical systems.
Takiyama teaches a charged particle beam column having a diaphragm member (objective diaphragm 109, paragraph 33) having a first aperture through which a charged particle beam is allowed to pass, and a lens (120) disposed at a position farther from the sample than the diaphragm member.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yamada to have the objective diaphragm of Takiyama, in order to control the current and projection area of the electron beam on the substrate in a known manner, which would result in the diaphragm member being between the lens of Yamada and at least part of the space above the sample.
	Regarding claim 17, Yamada teaches that at least one of the first irradiation optical system and the second irradiation optical system further comprises a beam shaping member (mask 110) having a plurality of second apertures through which the charged particle beam is allowed to pass, the charged particle beam is irradiated to the object after passing through the second apertures (and then the first aperture in the combination with Takiyama, above) and the electromagnetic lens of the at least one of 
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID E SMITH/Examiner, Art Unit 2881